      0:20-cv-02236-PJG            Date Filed 04/12/21   Entry Number 26    Page 1 of 1




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

MARY E. AKIN-JONES,                           )    Civil Action No. 0:20-cv-02236-PJG
                                              )
                      Plaintiff,              )
                                              )
              v.                              )
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security               )
Administration,                               )
                                              )
                      Defendant.              )

                                              ORDER

       AND NOW, this 12th day of April, 2021, upon consideration of the Defendant's Motion

to Remand and any response thereto, it is hereby ORDERED that the Defendant’s motion is

granted and this action is remanded to the Commissioner for further evaluation under the fourth

sentence of 42 U.S.C. § 405(g).



                                              __________________________________________
April 12, 2021                                Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE
